Case: 18-60767      Document: 00514992952         Page: 1    Date Filed: 06/12/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                    No. 18-60767                           FILED
                                  Summary Calendar                     June 12, 2019
                                                                      Lyle W. Cayce
                                                                           Clerk
JASON ALSTON,

                Plaintiff - Appellant

v.

PRAIRIE FARMS DAIRY, INCORPORATED, doing business as Luvel,

                Defendant - Appellee



                   Appeals from the United States District Court
                      for the Northern District of Mississippi
                              USDC No. 4:16-CV-245


Before HIGGINBOTHAM, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM:*
       Jason Alston appeals the district court’s grant of summary judgment to
Prairie Farms Dairy, Inc., on his Title VII retaliation claim. He also appeals
the denial of several post-judgment motions. We affirm.
       Alston     initially   worked      for   the    Mississippi        Department                 of
Transportation, where he filed at least one charge of discrimination with the
Equal Employment Opportunity Commission. In 2015, he applied and was


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 18-60767        Document: 00514992952          Page: 2     Date Filed: 06/12/2019



                                        No. 18-60767
hired for a job with Prairie Farms, on a trial basis for ninety days. Alston’s
direct supervisor quickly grew concerned that Alston was unable to keep up
with the work, and Alston was terminated approximately two weeks after he
started.
       Alston sued Prairie Farms, alleging that his supervisor at MDOT and
his Prairie Farms interviewer had conspired to ensure that he would apply for
and accept the Prairie Farms job—so that he could then be terminated in
retaliation for the EEOC charge he had filed while at MDOT. Prairie Farms
and Alston, proceeding pro se after the district court granted his counsel’s
motion to withdraw, cross-moved for summary judgment. The district court
granted Prairie Farms’ motion and denied Alston’s. Alston filed a suite of other
motions before and after the judgment, which the district court also denied.
       We review the district court’s grant of summary judgment de novo,
construing all evidence in the light most favorable to Alston. 1 Summary
judgment is appropriate where “there is no genuine issue as to any material
fact and the movant is entitled to judgment as a matter of law.” 2 The district
court concluded that Alston had failed to demonstrate a genuine issue of
material fact as to whether he had a prima facie case of unlawful retaliation in
violation of Title VII: while Alston had engaged in protected activity and
experienced an adverse employment action, he presented insufficient evidence
to support a causal connection between the two. 3 The district court reasoned
that Alston’s only evidence of a causal connection came from his
unsubstantiated, conclusory allegations that there was a plot between
employees of MDOT and Prairie Farms to retaliate against him. 4 Further, it


       1 See, e.g., Sims v. City of Madisonville, 894 F.3d 632, 637 (5th Cir. 2018) (per curiam).
       2 See id. (quoting Tolan v. Cotton, 572 U.S. 650, 656–57 (2014)).
       3 See Zamora v. City of Houston, 798 F.3d 326, 331 (5th Cir. 2015).
       4 See Body by Cook, Inc. v. State Farm Mut. Auto. Ins., 869 F.3d 381, 390 (5th Cir.

2017) (“[T]he plaintiff’s subjective belief that he was retaliated against, without more, [i]s
                                               2
     Case: 18-60767       Document: 00514992952          Page: 3     Date Filed: 06/12/2019



                                       No. 18-60767
observed that while close temporal proximity standing alone will sometimes be
enough to support an inference of causation, we have required such proximity
to be “very close”—shorter in time than the approximately four months
between the EEOC charge of discrimination against MDOT and Alston’s
termination from Prairie Farms. 5 We agree that Alston has not presented
sufficient evidence to support his prima facie case of retaliation, and that the
district court therefore did not err in granting Prairie Farms summary
judgment. Nor do we find any error in the district court’s denial of Alston’s
motion for relief from judgment.
       Alston also raises several evidentiary issues on appeal, including that
the district court erred in admitting certain declarations by Prairie Farms
employees, denying his request for a continuance and motions for evidentiary
hearings, and declining to recuse itself after Alston alleged a conflict of interest
with one of Prairie Farms’ attorneys. The district court did not abuse its
discretion on any of these issues. 6 Alston further argues that Prairie Farms
took improper actions during discovery, including failing to produce certain
video footage and declarations. Here too, the district court did not abuse its
discretion in holding that Alston had failed to raise pertinent discovery motions
in a timely fashion and that his discovery-related challenges otherwise lacked
merit. 7
       The judgment of the district court is affirmed.



insufficient to establish a prima facie case of retaliation”) (citing Eberle v. Gonzales, 240 F.
App’x 622, 629 (5th Cir. 2007) (per curiam)).
        5 See Barkley v. Singing River Elec. Power Ass’n, 433 F. App’x 254, 260 & n.11 (5th

Cir. 2011).
        6 See United States v. Clark, 577 F.3d 273, 287 (5th Cir. 2009) (“We review the district

court’s evidentiary rulings for abuse of discretion.”); Andrade v. Chojnacki, 338 F.3d 448, 454
(5th Cir. 2003) (“This court reviews denials of motions to recuse for abuse of discretion.”).
        7 See In re Complaint of C.F. Bean L.L.C., 841 F.3d 365, 370 (5th Cir. 2016) (“[A]

district court’s discretion in discovery matters will not be disturbed ordinarily unless there
are unusual circumstances showing a clear abuse.”).
                                               3